  Case 1:19-cv-01663-MN Document 7 Filed 11/20/19 Page 1 of 11 PageID #: 83




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


SETH BRUNNER, an individual
          Plaintiff,                                   C.A. No. 1:19-cv-01663-MN

    v.
                                                       JURY TRIAL DEMANDED
DYVE BIOSCIENCES, INC.,

          Defendant.



                     BRUNNER’S ANSWER TO DEFENDANT AND
                 COUNTERCLAIM PLAINTIFF DYVE BIOSCIENCES, INC.

         Plaintiff Seth Brunner (“Brunner”), an individual, by and through his undersigned

attorneys, answers the Counterclaims of Defendant Dyve Biosciences, Inc. (“Dyve”) by

corresponding paragraph number as follows:

                                      NATURE OF THE ACTION

         1.      Brunner admits that Dyve purports to counterclaim against Brunner, but denies

Dyve is entitled to any relief on these grounds.

         2.      Brunner admits that Dyve is a company in the business of creating topical

pharmaceuticals for a broad spectrum of patient populations. Except as thus expressly admitted,

Brunner denies the allegations contained in paragraph 2 of Dyve’s counterclaims.

         3.      Brunner admits he was hired by Dyve in June 2017. Except as thus expressly

admitted, Brunner denies the allegations contained in paragraph 3 of Dyve’s counterclaims.

         4.      Denied.

         5.      Denied.




                                                   1
  Case 1:19-cv-01663-MN Document 7 Filed 11/20/19 Page 2 of 11 PageID #: 84




       6.        Brunner admits that Dyve terminated his employment on Sept. 10, 2018. Except

as thus expressly admitted, Brunner denies the allegations contained in paragraph 6 of Dyve’s

counterclaims.

       7.        Brunner admits he has filed suit against Dyve seeking ownership rights in three

patent applications. Except as thus expressly admitted, Brunner denies the allegations contained

in paragraph 7 of Dyve’s counterclaims.

                                   NATURE OF THE ACTION

       8.        Admitted.

       9.        Upon information and belief and according to its Counterclaims, Dyve is f/k/a

Ampersand Pharmaceuticals, Inc. and f/k/a Intellectual Property Associates LLC, and is a

corporation organized and existing under the laws of the State of Delaware, with its principal

place of business at 2545 West Hillcrest Drive, Suite 215, Thousand Oaks, CA 91320.

       10.       Brunner admits that the patent portfolio at issue has efficacy for several

indications including gout and melasma. Brunner admits that the technology at issue could

improve topical drug delivery significantly for a variety of patient populations, including people

who suffer from gout, melasma, and those who have trouble tolerating drug delivery through

pills or needles. Except as thus expressly admitted, Brunner denies the allegations contained in

paragraph 10 of Dyve’s counterclaims.

                                  JURISDICTION AND VENUE

       11.       Admitted.

       12.       Brunner admits this Court has jurisdiction over him because he has consented to

jurisdiction by asserting a claim regarding the patent applications at issue. Except as thus




                                                   2
  Case 1:19-cv-01663-MN Document 7 Filed 11/20/19 Page 3 of 11 PageID #: 85




expressly admitted, Brunner denies the allegations contained in paragraph 12 of Dyve’s

counterclaims.

       13.       Brunner admits venue is appropriate in this judicial district. Except as thus

expressly admitted, Brunner denies the allegations contained in paragraph 13 of Dyve’s

counterclaims.

                                  JURISDICTION AND VENUE

       A.        To the extent this subheading requires a response, Brunner admits that Brunner

was hired by Dyve.

       14.       Brunner admits Dyve hired Brunner in June 2017. Brunner lacks knowledge as to

Dyve’s state of mind, and therefore except as expressly admitted, Brunner denies the allegations

contained in paragraph 14 of Dyve’s counterclaims.

       15.       The allegations in paragraph 15 of Dyve’s counterclaims are not directed to

Brunner, and therefore, do not require a response.

       16.       The allegations in paragraph 16 of Dyve’s counterclaims are not directed to

Brunner, and therefore, do not require a response. To the extent a response is required, Brunner

admits Dyve was interested in pursuing potential grant opportunities, and except as thus

expressly admitted, Brunner denies the allegations contained in paragraph 16 of Dyve’s

counterclaims.

       17.       Brunner admits that Kfoury offered to split his prospective salary. Brunner lacks

knowledge as to Dyve’s or Kfoury’s actions or states of mind, and therefore except as expressly

admitted, Brunner denies the allegations contained in paragraph 17 of Dyve’s counterclaims.

       18.       Denied.




                                                   3
  Case 1:19-cv-01663-MN Document 7 Filed 11/20/19 Page 4 of 11 PageID #: 86




       19.       Brunner admits he wanted to finalize an employment agreement with Dyve before

starting work. Except as thus expressly admitted, Brunner denies the allegations contained in

paragraph 19 of Dyve’s counterclaims.

       20.       Brunner admits he sent an email to Ryan Beal on May 7, 2017. Except as thus

expressly admitted, Brunner denies the allegations contained in paragraph 20 of Dyve’s

counterclaims.

       21.       Denied.

       22.       Brunner admits that he engaged in negotiations with Dyve regarding an

employment agreement. Except as thus expressly admitted, Brunner denies the allegations

contained in paragraph 22 of Dyve’s counterclaims.

       23.       Brunner admits that Beal emailed Brunner a version of an employment

agreement. Except as thus expressly admitted, Brunner denies the allegations contained in

paragraph 23 of Dyve’s counterclaims.

       24.       Brunner admits he met with Beal on June 8, 2017. Except as thus expressly

admitted, Brunner denies the allegations contained in paragraph 24 of Dyve’s counterclaims.

       25.       Brunner admits Kfoury sent an email to on June 8, 2017. Except as thus expressly

admitted, Brunner denies the allegations contained in paragraph 25 of Dyve’s counterclaims.

       B.        To the extent this subheading requires a response, Brunner denies this

subheading. Brunner did not have an employment agreement with Dyve.

       26.       Denied.

       27.       Denied.

       28.       Denied.

       29.       Denied.




                                                  4
  Case 1:19-cv-01663-MN Document 7 Filed 11/20/19 Page 5 of 11 PageID #: 87




        30.      Denied.

        31.      Denied.

        32.      Denied.

        33.      Denied.

        34.      Denied.

        35.      Brunner admits Barbara Prusinki called a meeting on January 10, 2018. Except as

thus expressly admitted, Brunner denies the allegations contained in paragraph 35 of Dyve’s

counterclaims.

        36.      Denied.

        C.       To the extent this subheading requires a response, Brunner admits he worked at

Dyve.

        37.      Denied.

        38.      Brunner admits that in June 2018 he spoke with R&D Incentives Group. Brunner

lacks knowledge regarding Dyve’s engagement of RDIG, including the reasons for Dyve’s

engagement of RDIG. Except as thus expressly admitted, Brunner denies the allegations

contained in paragraph 38 of Dyve’s counterclaims.

        39.      Brunner lacks knowledge regarding the survey provided by RDIG, and thus

denies the same. Brunner denies the rest of the allegations contained in paragraph 39 of Dyve’s

counterclaims.

        40.      Denied.

        41.      Brunner admits that Dyve and Brunner began to discuss salary levels, bonus

structures, and additional option grants in or around February 2018. Except as thus expressly




                                                 5
  Case 1:19-cv-01663-MN Document 7 Filed 11/20/19 Page 6 of 11 PageID #: 88




admitted, Brunner lacks knowledge regarding Dyve’s state of mind, and thus denies the

allegations contained in paragraph 41 of Dyve’s counterclaims.

       42.       Brunner admits that in or around February 2018 he began discussing a job

description for the work he was doing at that time.

       43.       Brunner admits that an email was sent on March 23, 2018. Except as thus

expressly admitted, Brunner denies the allegations contained in paragraph 43 of Dyve’s

counterclaims.

       44.       Brunner admits he and Dyve were communicating regarding employment duties

and responsibilities. Except as thus expressly admitted, Brunner denies the allegations contained

in paragraph 44 of Dyve’s counterclaims.

       45.       Brunner admits he and Dyve were communicating regarding employment duties

and responsibilities. Except as thus expressly admitted, Brunner denies the allegations contained

in paragraph 45 of Dyve’s counterclaims.

       46.       Brunner admits Dyve offered to pay for a limited amount of an attorney’s time.

Except as thus expressly admitted, Brunner denies the allegations contained in paragraph 46 of

Dyve’s counterclaims.

       47.       Brunner admits he was provided with an offer on August 4, 2018. Brunner lacks

knowledge of Beal’s and Dyve’s state of mind, and therefore except as expressly admitted,

Brunner denies the allegations contained in paragraph 47 of Dyve’s counterclaims.

       48.       Denied.

       D.        To the extent this subheading requires a response, Brunner admits Dyve

terminated his employment.

       49.       Denied.




                                                 6
  Case 1:19-cv-01663-MN Document 7 Filed 11/20/19 Page 7 of 11 PageID #: 89




       50.     Denied.

       51.     Denied.

       52.     Brunner lacks knowledge of Prusinki’s responsibilities, and thus denies the

allegations of paragraph 52 of Dyve’s counterclaims.

       53.     Brunner lacks knowledge of Prusinki’s observations, and thus denies the

allegations of paragraph 53 of Dyve’s counterclaims.

       54.     Brunner lacks knowledge of Prusinki’s observations, and thus denies the

allegations of paragraph 54 of Dyve’s counterclaims.

       55.     Denied.

       56.     Brunner admits that Dyve terminated Brunner’s employment on Sept. 10, 2018.

Except as thus expressly admitted, Brunner denies the allegations contained in paragraph 56 of

Dyve’s counterclaims.

       57.     Denied.

       E.      To the extent this subheading requires a response, Brunner admits Dyve filed

patent applications but denies Dyve is the owner of them.

       58.     Admitted.

       59.     Admitted.

       60.     Denied.

       61.     Denied.

       62.     Denied.

       63.     Brunner admits that on Sept. 5, 2019 Brunner filed suit against Dyve in this Court

asserting ownership rights in the patent applications. Except as thus expressly admitted, Brunner

denies the allegations contained in paragraph 63 of Dyve’s counterclaims.




                                                7
  Case 1:19-cv-01663-MN Document 7 Filed 11/20/19 Page 8 of 11 PageID #: 90




                                       COUNT I
                                 (BREACH OF CONTRACT)

        64.     Brunner incorporates his responses to paragraphs 1-63 of Dyve’s counterclaims as

if fully set forth herein.

        65.     Denied.

        66.     Denied.

        67.     Denied.

        68.     Denied.

        69.     Denied.

        70.     Denied.

        71.     Denied.

        72.     Denied.

        73.     Denied.

                                       COUNT II
                               (DECLARATORY JUDGMENT)

        74.     Brunner incorporates his responses to paragraphs 1-73 of Dyve’s counterclaims as

if fully set forth herein.

        75.     Denied.

        76.     Denied.

        77.     Denied.

        78.     Denied.

        79.     Admitted.

        80.     Denied.



                                                8
  Case 1:19-cv-01663-MN Document 7 Filed 11/20/19 Page 9 of 11 PageID #: 91




                                 AFFIRMATIVE DEFENSES

       Brunner asserts the following affirmative defenses without assuming the burden of proof

or persuasion as to such defenses that would otherwise rest on Counterclaim-Plaintiff.

                                   First Affirmative Defense

       Dyve’s First Counterclaim fails to state a claim on which relief may be granted.

                                  Second Affirmative Defense

       Dyve’s counterclaims are barred by 35 U.S.C. § 261 and related statutes and regulations

because Dyve has failed to adequately allege any written contract between Dyve and Brunner.

                                   Third Affirmative Defense

       Dyve’s counterclaims are barred because no contract or NDA existed between Dyve and

Brunner.

                                  Fourth Affirmative Defense

       Dyve’s First Counterclaim for damages is barred because its alleged damages, if any, are

speculative and uncertain, and because of the impossibility of ascertaining and allocating these

alleged damages.

                                   Fifth Affirmative Defense

       Dyve’s Counterclaims are barred, in whole or in part, by the equitable doctrines of waiver

and/or estoppel.

                                   Sixth Affirmative Defense

       Dyve’s Counterclaims are barred, in whole or in part, by the equitable doctrine of laches.

                                  Seventh Affirmative Defense

       Dyve’s Counterclaims are barred, in whole or in part, because Dyve has failed to take

appropriate and necessary steps to mitigate its alleged damages, if any.



                                                9
  Case 1:19-cv-01663-MN Document 7 Filed 11/20/19 Page 10 of 11 PageID #: 92




                                   Eighth Affirmative Defense

       Dyve’s Counterclaims are barred, in whole or in part, by the doctrine of unclean hands

and/or the doctrine of in pari delicto.

                                    Ninth Affirmative Defense

       Dyve’s Counterclaims are barred, in whole or in part, because Dyve would be unjustly

enriched if it was allowed to recover any part of the damages alleged.

                                    Tenth Affirmative Defense

       Dyve’s Second Counterclaim is barred because Brunner was not hired by Dyve to invent.

                                          Defenses Reserved

       The foregoing affirmative defenses are raised by Brunner without waiver of any other

defenses that may come to light during the discovery proceedings in this case or otherwise.

Brunner hereby reserves the right to amend or supplement its Answer to Dyve’s Counterclaims

to assert any other related defenses as they become available.

                                 DEMAND FOR JURY TRIAL

                Brunner demands a trial by jury on all issues so triable.

                                    REQUEST FOR RELIEF

                WHEREFORE, Brunner prays that this Court will:

       A.       Dismiss Dyve’s counterclaims against Brunner with prejudice;

       B.       Hold that Dyve is not entitled to any relief, whether in law, equity, or otherwise,

on its counterclaims against Brunner;

       C.       Declare that Brunner is the owner of the ’387, ’357 and ’358 patent applications,

or in the alternative, declare that Brunner is the joint owner of the ’387, ’357 and ’358 patent

applications;




                                                 10
  Case 1:19-cv-01663-MN Document 7 Filed 11/20/19 Page 11 of 11 PageID #: 93




       D.      Declare that Dyve is estopped from asserting any claim inconsistent with

Brunner’s ownership of the ’387, ’357 and ’358 patent applications, and the technology and

inventions underlying and disclosed therein;

       E.      Issue a permanent injunction enjoining Dyve from further actions inconsistent

with Brunner’s ownership and rights to the disputed applications and any resulting technologies;

       F.      Issue an order finding that this case is exceptional and awarding Brunner his

respective costs and expenses, including reasonable attorneys' fees, in accordance with the

provisions of 35 U.S.C. § 285 or other statutes; and

       G.      Award Brunner any other relief, in law and in equity, to which the Court finds

Brunner is justly entitled.

Dated: November 20, 2019

OF COUNSEL                                        BAYARD, P.A.

Dorian S. Berger                                  /s/ Stephen B. Brauerman
Daniel P. Hipskind                                Stephen B. Brauerman (#4952)
Eric B. Hanson                                    600 N. King Street, Suite 400
BERGER & HIPSKIND LLP                             P.O. Box 25130
9538 Brighton Way, Ste. 320                       Wilmington, Delaware 19801
Beverly Hills, CA 90210                           (302) 655-5000
(323) 886-3430                                    sbrauerman@bayardlaw.com
dsb@bergerhipskind.com
dph@bergerhipskind.com                            Attorneys for Plaintiff Seth Brunner
ebh@bergerhipskind.com




                                                11
